Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 20, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00682 -CR
____________
 
IN RE ABEL D. VERAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On August 5, 2009, relator, Abel D. Veras, filed a petition
for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Herb Ritchie, presiding judge of the 337th District Court of Harris
County, to hold a hearing on his application for writ of habeas corpus for bond
reduction, and to set bail at a reasonable amount.  




Relator=s petition does not comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 9.5 (requiring relator to demonstrate
service of document presented for filing on all parties to proceeding); Tex. R.
App. P. 20.1 (requiring affidavit of indigence to proceed in court of appeals
without advance payment of costs); Tex. R. App. P. 52.7(a)(1) (requiring relator
to file certified or sworn copy of every document that is material to his claim
for relief).  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Sullivan.
Do Not
PublishCTex. R. App. P. 47.2(b).